Fletcher, Justice.
The trial court denied a motion to dismiss the insurance carrier as a defendant, and the jury returned a verdict in favor of appellee against appellants, a motor carrier, its employee, and its insurance carrier. The sole issue on appeal is appellants’ challenge to the constitutionality of OCGA §§ 46-7-12 (e) and 46-7-58 (e) which permit an injured person to sue both the motor carrier and its insurance carrier in the same action. We held in Grissom v. Gleason, 262 Ga. 374 (418 SE2d 27) (1992), that the joinder provision does not violate the equal protection clause of the Constitution of Georgia of 1983. Accordingly, we affirm.

Judgment affirmed.


All the Justices concur, except Weltner, C. J., who dissents.